Appeal by the claimant from a decision of the Workmen’s Compensation Board. Claimant was employed as a clerk by the Travelers Insurance Company. On August 4, 1953, while carrying a large stack of files, she wrenched her back. Compensation was awarded and paid until September 26, 1953, on which date the claimant’s physician reported that the claimant was a symptomatic and was able to resume her regular work. It is claimant’s contention that her back condition cleared up only temporarily and that she is still partially disabled. There are reports by the claimant’s physician (not the same one who had earlier reported her fit to work) that she is still partially disabled. On the other hand, there is the testimony of the board’s physician and the carrier’s physician that the claimant is no longer disabled. The board decided that there was no causally related loss of time subsequent to September 26, 1953. Only questions of fact were presented and we cannot say that there was insufficient evidence for the board’s decision. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See post, p.-.]